Citation Nr: 1217495	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1977 to April 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  

In October 2010, the Board received additional evidence regarding the Veteran's psychiatric disability without a waiver of initial RO consideration.  A governing regulation provides that when pertinent (emphasis added) evidence is submitted by an appellant without a waiver of RO consideration it must be referred to the RO for review and preparation of a supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304.  The Board found that the October 2010 to be cumulative evidence.  Regardless, as this decision reopens the Veteran's claim, there is no prejudice to the Veteran from non-referral of the October 2010 submission for RO initial consideration .  

The case was before the Board in February 2011 when the Board found that new and material evidence had not been received to reopen a claim of service connection for a variously diagnosed psychiatric disability other than PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By a September 2011 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.

In April 2012, the Veteran's attorney submitted additional argument and over 600 pages of additional evidence with a waiver of initial RO consideration.  

Finally, regarding the characterization of the issue (and the scope of the instant appellate review), the Board notes that the record shows that the Veteran has been assigned a diagnosis of PTSD.  Because the matter at hand is "in the context of [38 U.S.C.A. § 5108]" (as there are prior final RO and Board decisions in the matter), and because the distinct diagnosis of PTSD was addressed in a separate rating decision, this decision does not encompass the diagnostic entity of PTSD.  See Clemons v. Shinseki, 22 Vet. App. 1, 9 (2009).  

The issue of service connection for a variously diagnosed psychiatric disability other than PTSD on de novo review is being REMANDED to the VARO.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A May 1997 Board decision denied the Veteran's claim to establish that there was clear and unmistakable error (CUE) in a prior rating decision that denied service connection for the Veteran's psychiatric disability based on findings that such disability pre-existed, and was not aggravated by, his service and also determined that new and material evidence to reopen the claim had not been submitted; an unappealed August 2006 rating decision again declined to reopen the claim.  

2.  Evidence received since the August 2006 rating decision tends to show that the Veteran's psychiatric disability (other than PTSD) developed as a result of service; thus, it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability other than PTSD and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disability other than PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA on the matter (any VCAA-related error or omission is harmless).

II. Legal Criteria, Factual Background, and Analysis

Historically, a January 1990 rating decision denied the Veteran's original claim of service connection for a variously diagnosed psychiatric disability (to include bipolar disorder, manic type, and depression) because the evidence showed that such disability pre-existed service and was not aggravated therein.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105.  A May 1997 Board decision denied the Veteran's claim of CUE in the prior rating decision that denied service connection for his psychiatric disability, and also found that new and material evidence had not been received, and declined to reopen the claim.  That decision is final.  38 U.S.C.A. § 7104.  Subsequent rating decisions, most recently in August 2006, continued the denial essentially because new and material evidence (showing that a psychiatric disability did not pre-exist service or that it was aggravated therein) had not been received.  The Veteran did not appeal the August 2006 decision, and it too is final.  38 U.S.C.A. § 7105.  

Generally, a Board decision or RO rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record in August 2006 included pre-service mental health treatment records, service treatment records, VA treatment records showing treatment for schizophrenia and the Veteran's complaints of hearing his drill instructors voice, private treatment records from Robert Young Center for Community Mental Health showing treatment for bipolar disorder, and July 2005 lay statements.  The lay statements, from the Veteran's wife and sister, stated that the Veteran has suffered from nightmares of his drill instructor since service, as well as hearing voices since service.  

New evidence received since the August 2006 rating decision includes November 2006 correspondence from the Veteran; VA treatment records dated from June 2007 to March 2012; July, August and October 2010 private treatment reports from Dr. J.C.C./RYC; the September 2010 Travel Board hearing transcript; a transcript of 1976 Congressional hearings on Marine Corps recruit training and recruiting programs; a 1975 report on Marine Corps manpower quality and force structure; and an April 2012 medical opinion prepared by Dr. M.L.C.  The November 2006 correspondence from the Veteran states that he hears voices due to his mental illness, which he has had since he was a young boy and which was aggravated by service.  

The June 2007 to July 2007 VA treatment records show diagnoses of schizophrenia.  A July 2007 psychiatric report included the following: "He [the Veteran] wanted it known that I did agree that the stress of service can make psychotic [symptoms] worse."  A July 9, 2010 private treatment record from Dr. J.C.C. noted that the Veteran's history of schizoaffective and manic symptoms "started at age 16 when he started having auditory hallucinations."  A July 23, 2010 private treatment record from Dr. J.C.C. states that "[w]e discussed that the stress from the Marines might have triggered an underlying genetic tendency, but he it [sic] did start when he was age 16."  An August 2010 private treatment report from Dr. J.C.C. states: "We also discussed that stress from the marines may have triggered underlying genetic tendency for his symptoms of schizoaffective bipolar or may have exacerbated at that time, but that he had underlying illness and it could have affected the expression of that illness."  The diagnosis was schizoaffective disorder, bipolar subtype, and PTSD.  The October 2010 private treatment report from Dr. J.C.C. notes the Veteran has auditory hallucinations and assigns him diagnoses of schizoaffective disorder, bipolar subtype, and PTSD.  

At the September 2010 Travel Board hearing, the Veteran testified that he had a mental illness prior to service, and that he has nightmares and hears the voice of his drill instructor in his head.  He and his son testified that Dr. J.C.C. said that the Veteran's psychiatric disorder "was basically exacerbated or brought out by the military, and the military made it worse, a lot worse."  

The April 2012 report prepared by Dr. M.L.C. concluded that the Veteran's "psychiatric illness was severely exacerbated by his entrance into the United States Marine Corps."  Dr. M.L.C. found that the severity of stressors in boot camp triggered or exacerbated the development of mental illness.  Dr. M.L.C. found that the Veteran did not have a primary psychiatric disease before service, that he "developed psychotic symptoms while in the Marine Corps, and went on to have a progressive deterioration of his clinical functioning consistent with schizophrenia ."

Because the Veteran's claim was previously denied based on findings that his variously diagnosed psychiatric disability pre-existed service and was not aggravated therein, for evidence received to be new and material in this matter, it must relate to these unestablished facts (i.e., it must indicate or suggest either that his variously diagnosed psychiatric disability did not pre-exist service or that it was aggravated therein beyond natural progression).  Given that the April 2012 opinion by Dr. M.L.C. includes a medical opinion that the Veteran did not have a psychiatric disease prior to service and that events in service led to the development of a psychiatric disease, including schizophrenia, the evidence received since the prior final denial in 2006 addresses the basis for the prior denial, raises a reasonable possibility of substantiating the claim, and is new and material.  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for a psychiatric disability other than PTSD may be reopened.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disorder other than PTSD is granted.




REMAND

As the claim of service connection for a psychiatric disability other than PTSD is reopened, the analysis proceeds to de novo review of such claim.

A remand is necessary to develop more information regarding the reasons for the Veteran's separation from service.  His personnel records provide paragraph numbers of (now outdated) military personnel manuals as reasons for his separation.  Identifying these reasons for separation would assist in adjudicating this claim.  It is also necessary to research his assertion that while he was at Parris Island a Marine drowned attempting to escape.  After adequate efforts are made to obtain such information, a medical opinion which addresses whether the Veteran's current psychiatric disability (other than PTSD) was caused or aggravated by his experiences in service is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Any (and all) unassociated with the record VA treatment records (specifically including those generated since March 2012) should be secured and associated with the claims folders.

2. Associate with the claims folders copies of paragraph 6016.1 of the version of MARCORSEPMAN effective in April 1977 and paragraph 1910.1d of the version of BUMEDINSTN effective in April 1977.

3. Contact appropriate sources to verify whether and under what circumstances a Marine died of drowning at Parris Island between February 17 and April 13, 1977 and associate any information developed with the claims folders.

4. Thereafter, obtain a medical opinion by an appropriate psychologist or psychiatrist (with a psychiatric examination of the Veteran to be arranged only if deemed necessary by the consulting provider) regarding the nature and likely etiology of any current psychiatric disorder (other than PTSD).  The Veteran's claims files must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed. 

Based on a review of the claims files, the provider should prepare an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each psychiatric disability currently shown.

(b) Is there any evidence in the record that clearly and unmistakably (obviously or manifestly) shows that the Veteran had a psychiatric disorder prior to his military service?  Please explain the rationale for the response, with citation to supporting factual data.  The explanation of rationale should specifically reflect consideration of the April 2012 private opinion that prior to service the Veteran did not have any primary (Axis I) psychiatric disease but only had mental retardation (an Axis II diagnosis).  The consulting provider should express agreement or disagreement with that opinion, and explain the rationale for the agreement or disagreement.

(c) If the answer [to (b)] is yes, is there also evidence that clearly and unmistakably shows that the preexisting psychiatric disability was not aggravated (did not increase in severity beyond the natural progression of the disease) during service?  Please identify any such evidence.

(d) If the answer [to (b)] is no, is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed psychiatric disorder had its onset in service?  Please identify any evidence which supports that psychiatric symptoms developed during active duty (February to April 1977).  Please address the April 2012 medical opinion that the Veteran's reported experiences in service (being beaten by a drill instructor and witnessing other individuals being beaten) caused profound and severe mental illness.  

Please note:

* A pre-service April 1975 treatment record from Camarillo State Hospital which noted "[a]ggression escalated to the point where he became a real danger to peers and family" and that he "[b]ecomes physically aggressive when frustrated or upset requiring physical restraint and medication."
* A pre-service April 1975 treatment record from the Robert Young Center for Community Mental Health which noted that Camarillo State Hospital reported little success in treating the Veteran's "unsocialized aggressive behavior" and described the Veteran's father as a "punitive disciplinarian, harsh and demanding" and his parents as presenting "a quite unstable volatile family situation."
* A July 2005 statement from the Veteran's sister who reported that the Veteran was sent to Camarillo State Hospital after stealing a car in an attempt to escape from a physician who was attempting to sodomize the Veteran and his friend.

5. The RO should then readjudicate de novo the claim of service connection for a psychiatric disorder other than PTSD.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


